Citation Nr: 0818291	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for Grave's Disease, alternatively 
referred to as thyroid disease and autoimmune disease.  


REPRESENTATION

Veteran represented by:	Donald Rhodes, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1961 to September 
1965.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The Board remanded this matter for additional development in 
June 2007.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran's Grave's Disease, 
alternatively referred to as thyroid disease and autoimmune 
disease, was caused by any in-service exposure to ionizing 
radiation.  


CONCLUSION OF LAW

The veteran's Grave's Disease, alternatively referred to as 
thyroid disease and autoimmune disease, was not incurred in 
or aggravated by military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
thyroid disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2002 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprise his claim and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim in June 2003.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates until March 2006, after the 
initial adjudication in June 2003.  See Dingess/Hartman, 
supra.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran is rebutted by the record, 
and that proceeding with a final decision is appropriate 
here.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claim will be denied.  So no evaluation or 
effective date will be assigned here.  Moreover, the Board 
notes that, following full and proper notice, VA, in 
accordance with Mayfield, readjudicated the veteran's claim 
in a February 2008 Supplemental Statement of the Case.  As 
such, the veteran will not be negatively affected by the 
untimely notice here.  In sum, the Board finds that VA 
satisfied VCAA notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with VA 
compensation medical examination.           

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The veteran claims entitlement to service connection for 
Grave's Disease, alternatively referred to as thyroid disease 
and autoimmune disease.  He claims that this disorder 
resulted from exposure to ionizing radiation on active duty.  
Specifically, he claims that he was exposed to ionizing 
radiation while working in missile silos with the US Air 
Force.  

The evidence of record supports the veteran's contention that 
he served near missiles while on active duty.  Though the 
veteran's Form DD-214 refers to his specialization as an 
administrative specialist, evaluation reports submitted by 
the veteran refer to duties involving missile assembly and 
maintenance for the 3901st Strategic Missile Evaluation 
Squadron.  

Moreover, the medical evidence of record supports the 
veteran's contention that he has a current thyroid disorder.  
Private medical evidence dated since March 1986 indicates 
diagnoses of hyperthyroidism and Grave's Disease, and a 
February 2008 VA compensation examination report notes a 
diagnosis of Grave's Disease, "or autoimmune thyroid 
disease", with resultant iatrogenic hypothyroidism.  

For the reasons set forth below, however, the Board finds 
service connection for a thyroid disorder unwarranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  

The veteran cannot avail himself of this avenue of recovery.  
Though thyroid cancer is listed as a disorder under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), Grave's Disease, 
or "autoimmune thyroid disease", is not.  Moreover, there 
is no evidence of record showing that the veteran was a 
"radiation-exposed" veteran who participated in a 
"radiation-risk activity."  38 U.S.C.A. § 1112(c) or 38 
C.F.R. § 3.309(d).      

The second avenue of recovery here is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  

The veteran cannot avail himself of this second avenue of 
recovery either.  Though thyroid cancer and non-malignant 
thyroid nodular disease are listed as qualifying disorders 
under 38 C.F.R. § 3.311, Grave's Disease or "autoimmune 
thyroid disease" are not listed there.  38 C.F.R. § 
3.311(b)(2).    

Regarding the third avenue of recovery for claims such as the 
veteran's, a veteran may also establish service connection 
directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The fact that the veteran is not 
entitled to service connection as a result of exposure to 
ionizing radiation under 38 C.F.R. § 3.309 and 3.311 does not 
preclude an evaluation as to whether the veteran is entitled 
to direct service connection under 38 C.F.R. § 3.303.  In 
order to warrant service connection under this regulation, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Pond 
v. West, 12 Vet. App. at 341, 346 (1999).

As noted, private and VA medical evidence demonstrates that 
the veteran has current Grave's Disease.  The first element 
of Pond is therefore established here.  Pond, 12 Vet. App. at 
346.  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

But the record does not support the second and third elements 
of Pond here.  As to the second element of Pond, service 
medical records show no complaints, treatment, or diagnoses 
of a thyroid disorder.  The veteran's separation reports of 
medical examination and history are negative for a thyroid 
disorder.  And the earliest evidence of record of a thyroid 
disorder is dated in March 1986, over 24 years following 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  Based on this evidence, the second 
element of Pond is unsatisfied here.  See Pond, supra.          

As to the third element of Pond, the record lacks medical 
evidence of a nexus between the veteran's current thyroid 
disorder and his service.  The record actually indicates that 
service is unrelated to the disorder.  In the February 2008 
VA compensation examination report of record, the examiner 
stated that the veteran's Grave's Disease was an autoimmune 
thyroid disease unrelated to any claimed in-service exposure 
to ionizing radiation.  As such, the third element of Pond is 
unestablished here as well.  See Pond, supra.

In sum, the preponderance of the evidence is against the 
veteran's claim to service connection for a thyroid disorder 
due to alleged in-service exposure to ionizing radiation.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Grave's Disease, alternatively 
referred to as thyroid disease and autoimmune disease, is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


